      Case 2:21-mj-08297-RBM Document 1 Filed 04/16/21 PageID.1 Page 1 of 4


 1
 2

 3
 4
 5
 6

 7

 8
 9
                            UNITED STATES DISTRICT COURT
10
                          SOUTHERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA,                     Case No.: 21MJ8297
13
                                 Plaintiff,         COMPLAINT FOR VIOLATION OF:
14
            V.                                      Title 21 U.S.C. §§ 952 and 960
15
                                                    Importation of a Controlled Substance
16    Rafael MELENDREZ,                             (Felony)

17
                                 Defendant.
18
19
20         The undersigned complainant being duly sworn states:
21
           On or about April 12, 2021, within the Southern District of California, defendant,
22
23 II Rafael MELENDREZ, did knowingly and intentionally import approximately 21.46

24 11 kilograms ( 4 7 .31 pounds), of a mixture and substance containing a detectable amount of
25
     methamphetamine, a Schedule II Controlled Substance, into the United States from a place
26
27 outside thereof, in violation ofTitle 21, United States Code, Sections 952 and 960, a felony.

28
       Case 2:21-mj-08297-RBM Document 1 Filed 04/16/21 PageID.2 Page 2 of 4


          The complainant states that this complaint is ijased on the attached Statement of
 1
 211 Facts incorporated herein by reference.
 3
 4

 5                                                Special ~ gent Mohammed Rahman
 6                                                Homelantl Security Investigations
 7         Sworn and attested to under oath by telephone, Jin accordance with Federal Rule of
 8
 9 II Criminal Procedure 4.1, this -15
                                    -
                                       day of April, 2021.

10
11                                                           TH BERMUDEZ MONTENEGRO
12                                                           GISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
            Case 2:21-mj-08297-RBM Document 1 Filed 04/16/21 PageID.3 Page 3 of 4


 1
     11UNITED STATES OF AMERICA
 2                              V.
     11Rafael MELENDREZ
 3
 4
                                        STATEMENT OF FACTS
 5
 6              This Complaint and Statement of Facts is based Ion the reports, documents, and notes
 7
     .. furnished to United States Homeland Security Inves~igations Special Agent Mohammed
 8

 9 IIRahman.
10              On April 12, 2021, at approximately 21:30 p.m., Rafael MELENDREZ
11
          (MELENDREZ) a United States Citizen, applied fof entry into the United States at the
12
13 II Calexico, California West Port of Entry via the v~hicle primary lanes. The primary
1411 inspector Customs and Border Protection Officer (CJ:lPO) E. Escobar received a negative
15
          customs declaration and sent MELENDREZ and his vehicle to the vehicle secondary area
16
     II
11 for further inspection.

18              Secondary CBPO A. Gonzalez received a *egative customs declaration from
19
          MELENDREZ. MELENDREZ advised CBPO Gon.ialez that MELENDREZ was on his
20
     II
21 way to Imperial, California. Subsequently, CBPO EJ San Bartolome's Human Narcotics

22 11 Detection Dog alerted to the rear seats ofMELENDRlEZ's vehicle. CBPO Gonzalez used
23
          the fiber optic scope in the gas tank and, while reJoving the scope from the gas tank,
24
25 CBPO Gonzalez noticed a white substance had crysta ized on the scope. CBPO Gonzalez

26 11 further noticed that the entrance to the filler neck oflthe gas tank was also contaminated
27
          with the substance.
28

                                                      3
       Case 2:21-mj-08297-RBM Document 1 Filed 04/16/21 PageID.4 Page 4 of 4


           CBPO E. Garcia utilized the GEMINI test kit to field test the substance and received
 1
 2 positive result for methamphetamine.           A total of four (4) buckets of liquid
 3
     methamphetamine were retrieved from the vehicle and weighed 21.46 kilograms (47.31
 4
 5 II pounds).
 6         MELENDREZ was placed under arrest and charged with a violation of Title 21,
 7
     United States Code sections 952 and 960, for Importation of a Controlled Substance, and
 8

 9 II was issued a Notice to Appear dated April 22, 2021 at 8:00 a.m.
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24
25
26

27
28

                                                 4
